Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 1 of 24

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 19-CV00035-RBJ

Ultegra Financial Partners, lnc.

Plaintiff,
v.

Northway Mining, Inc., a New York limited liability company,

Mining Power Group, Inc., a Florida corporation, and

Michael Maranda, an individual,

Dror Svorai, an individual,

Mindmap, lnc., a Nevada Corporation,

CoinBase Asset Management, Inc. dba CoinBase, is a Delawa;re corporation
BitPay Services, LLC, a Georgia limited liability company

Proof Computing, a Vermont liability company

Mining Store, LLC, a Noith Carolina limited liability company

Green Mountain Electn`c Supply, a Vermont corporationj dba Alarm Systems Distributors
dba Valley Elect;tic Supply dba Green Mountain lighting Designs,

Teacher Federal Credit Union, A NeW Yol‘k Credit union

CSX4236 Motorcycle Salvage, LLC

Defendants.

 

VERIF]'ED AMENDED COMPLAINT

 

Plaintiff, Ultegra Financial Partners, Inc. (“Ultegra”), through its counsel, T.
Edward Williams, Esq., for its Verified Arnended Complaint, States as follows:
INTR()DUCTION
Plaintiff amends its previous complaint to add claims for fraudulent transfer, li‘aud,

alter ego liability, aiding and abetting fraud, injunctive relief, civil conspiracy, civil theft

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 2 of 24

in violation of Colo. Rev. Stat. Section 18-4-401(1), conversion, interference with a
contract, and a claim to set aside the fraudulent transfer.

On or around December 13, 2018, Northway Mining and Mining PoWer, in need of
money, sought a $6.2 million-dollar loan from Ultegra Financial Partners, lnc. The loan
Would be made in two tranches of $350,000.00 and $5.850 million dollars. On Decernber
24, 2018, Defendants received the first tranche of $350,000.00. The second tranche of the
loan has not yet been made, but Ultegra is ready, Willing, and able to make the Second
tranche of the loan.

In exchange for making the loan to Northway Mining and Mining Power, Northway
Mining and Mining Power agreed to pay Ultegra a Minimum Banking Fee and other fees,
including a $66,000.00 fee. Northway Mining and Mining Power have not pay these fees.

Ai"ter Ultegra filed its Complaint, Defendants, Michael Maranda and Dror Svorai,
using various third parties and lawyers, engaged in an extended fraudulent transfer scheme
to deprive Ultegra of monies they owed Ultegra and properties they pledged to secure the
loan.

PARTIES
Plaintiff
l. Plaintiff, Ultegra Financial Partners, Inc. (“Ultegra”), is a Colorado corporation
organized under the laws of the State of Colorado, With a principle place of business at
1099 18th Street, Suite 2680 Denver, Colorado 80202. Ultegra specializes in making loans

to businesses in Colorado and around the United States.

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 3 of 24

Defendants
2. Defendant, Northway Mining, LLC (“Northway”), is a New York limited liability

company, With its corporate address at 707 Flat Road Athens, NY 12015. Northway’s

Registered Agent is United States Corporation Agents, Inc., and it may be served at 7014
13£h Avenue, Suite 202 Brooklyn, New York 11228. Upon investigation and review of
corporate filings With the Securities and Exchange Commission’s Edgar System, no
member of Northway is a Colorado resident

3. Defendant, Mining Power Group, Inc. (“Mining PoWer”), is a Florida corporation
and the parent company of Northway. Mining Power has a principle place of business at
20200 Dixie Highway Suite 906 Miami, Florida 33180.

4. Defendant, Michael Maranda, (“Maranda”), is an individual Who represents himself
as the CEO of Northway. Maranda may be served at 38 Oaklawn Avenue Farmville, NY
11738.

5. Defendant, Dror Svorai (“Svorai”), is an individual who owns 55 percent of
Noithway through Mining Povver. Svorai may be served at 20200 Dixie Highway Suite
906 Miami, Florida 33180.

6. Defendant, Teachers Federal Credit Union (“Teachers Federal”), is a New York-
based credit union that specializes in lending to individuals and to business in and around
upstate NeW Yorl<. Teachers Federal is headquartered at 102 Motor Parkway Hauppauge,
Nevv York 11788. With permission nom the National Credit Union Administration,

Teachers Federal operates under Charter Number of 8116.

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 4 of 24

7. Defendant, Green Mountain Electric Supply (“Green Mountain”), is a Verrnont
Corporation that does business in New York and the New England area. Green Mountain
has a corporate address at 356 Rathe Road Colchester, Verrnont 05446. Green Mountain
has a mailing address of 10 Sharon Lane Balston Lake, New York and a business email
address of joshl@grnes.com, Which is the email address of Green Mountain’s Vice
President.

8. Defendant, Serenity Alpha, LLC (“Serenity”), is a Nevada limited liability company
With its Registered Agent at 7848 West Sahara Avenue Las Vegas, Nevada 89117.
According to the Nevada Secretary of State, Serenity is managed by Danr'el Kim and Allen
Song.

9. Defendant, Allen Song (“Song”), is an individual and the Chief Financial Ofi`rcer
(“CFO”) of Serenity. Song has a listed address at 7848 West Sahara Avenue Las Vegas,
Nevada 89117.

10. Defendant, Daniel Kim (“Kim”), is an individual and a manager of Serenity. Kim
has a service address at 7848 West Sahara Avenue Las Vegas, Nevada 89117.

11. Defendant, Mindmap, lnc. (“Mindmap”), is a Nevada corporation that specializes
in hosting services to companies around the United States. Mindmap has a principle place
of business at 3960 Howard Hughes Parkway, Suite 500 Las Vegas, Nevada 89169.

12. Defendant, CSX4236 Motorcycle Salvage, LLC (“Motorcycle Salvage”), is a New
York limited liability company. Motorcycle Salvage has a principle address at 707 Flat

Road Athens, NY 12015.

Case 1:19-cV-00035-RB.] Documerit 11 Filed 02/12/19 USDC Co|orado Page 5 of 24

13. Defendant, BitPay Services, LLC (“BitPay”), is a Georgia limited liability company
With its principle place of business at 3405 Piedmont Road NE Suite 200 Atlanta, Georgia

30305. Bitpay’s Registered Agent is Alexander P. Woollcott, who may be served at 3343

Peachtree Road NE Suite 1600 Atlanta, Georgia 30326.
14. Det`endant, Mining Store, LLC, is a North Carolina limited liability company with
its principle place of business at 270 Cornerstone Drive Suite 102 Cary, North Carolina
27519.
15. Defendant, CoinBase Asset Management, lnc. (“CoinBase”), is a Delaware
corporation with its principle place of business at One Front Street San Francisco,
California 941 1 1.
16. Defendant, Proof Computing, is a Vermont limited liability company With a
designated business address at 2513 Glover Street Glover, Vermont 05 839. According to
information filed With the Vermont Secretary of State, Proof Computing’s Registered
Agent is Matthew Eldridge Who may be Served at 2513 Glover Street Glover, Vermont
05839.

JURISIDCTION
17. This Court’s jurisdiction is premised on diversity jurisdiction under 28 U.S.C. §
1332 because Plaintiff and Defendants are completely diverse and because the amount in
controversy exceeds $75,000.00. In addition, upon investigation and upon review of
corporate filings With the Securities and Exchange Commission Edgar System, no member

of Northway is a Colorado resident

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 6 of 24

18. Maranda and Svorai are subject to personal jurisdiction because of the improper
lack of segregation of corporate assets between Northway and Mining Power and Svorai

and Maranda.

19. This Court further has personal jurisdiction over the remaining Defendants because
each of their fraudulent acts have harmed Ultegra in the State of Colorado.
VENUE

20. Venue in the Federai Dist:rict Court for the District of Colorado is proper under 28
U.S.C. § 1391 because the contract was executed in this jurisdiction and the acts and
omissions that gave rise to this Complaint occurred in this jurisdiction and because the acts
and omissions complained of affected a Colorado resident

FACTUAL ALLEGATONS

Northway and Mining Power
21 . On or around August l, 2018, Defendant Mining Power entered into an Acquisition
Agr'eement to purchase Northway Mining. See Acqwlsr`!r`on Agreemen!; attached as Exhibit
l.
22. Mining Power is owned by Defendant Svorai.
23. Northway is owned by Defendant Maranda.
24. Through the Acquisition Agreement, Mining Power agreed to purchase Northway
for 81.1 million dollars over 180 days. Id. at p.Z.
25. In exchange for $1.1 million dollars, Mining Power would own 55 percent of
Northway. fci

26. Mining Power was to make the 81 .l million dollar payment over 180 days.

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Co|orado Page 7 of 24

27. Miiiing Power has not fully paid the $1.1 million dollars to Northway or to Maranda.
Breach of Loan Agreements

28. On December 13, 2018, Defendants executed a Terrn Sheet with Ultegra to borrow

$6.2 million dollars (the “Loan”) from Ultegra.

29. ()n December 19, 2018, Defendants executed Fee Agreement and a Commitment
Letter.

30. Together, the Term Sheet, the Fee Agreement, and the Commitment Letter
constitute the Loan Agreements executed by Northway and Mining Power.

31. As part of the Loan, Ultegra was entitled to certain fees and costs.

32. Defendants agreed to pay Ultegra a due diligence fee of $3 7,500.00.

33. Defendants paid Ultegra $25,000.00 of the due diligence fee, leaving a balance of
812,500.

34. Ultegra is entitled to a Minimum Banking Fee of $620,000.00.

35. The Minimum Banking Fee became due the moment Ultegra presented the
Comrnitment Letter to Northway and Mining Power.

36. The Loan was to be made in two traches of $350,000.00 and $5.850 million dollars
37. Apart from the fees discussed above, Ultegra was entitled to certain fees on the first

tranche of the Loan.
38. Specitically, on the first tranche, Ultegra was entitled to a fee of $35,000.00.

39. Ultegra was also separately entitled to a credit facility fee cf $3,500.00 and a

commitment fee of $3,500.00.

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 8 of 24

40. Northway and Mining Power also granted Ultegra a security interest in their assets
and a security interest in fixtures on the real property at 707 Flats Road.
41. The provision granting Ultegra a security interest provides _as follows:

SECURITY INTEREST GRANTING CLAUSE; ULTEGRA'S
LIEN.

(a) To secure the full and timely payment and performance of all of
Client's obligations under and with respect to this Agreement, including
without limitation, Client's obligation to pay any and all Banking Fees, any
Break-Up Fees, liquidated or other damages, all costs, expenses, advances
and other amounts to be paid or reimbursed to Ultegra pursuant to this
Agreernent, and all other amounts payable by Client to Ultegra under or with
respect to this Agreement (collectively, the "Obligations"), Client hereby
grants to Ultegra, a continuing security interest in, lien and collateral
assignment in and to, and right of setoff against (collectively, "Ultegra's
Ligi") all of Client's personal and real property and all rights to such personal
and real property held by Client, in each case, whether now owned or existing
or hereafter acquired or arising and regardless of where located, including
Without limitation, all: (1) accounts; (2) chattel paper; (3) commercial tort
claims; (4) (i) all deposit accounts and (ii) all cash and other monies and
property of Client in the possession of, or under the control of, Ultegra; (5)
equipment; (6) tixtures; (7) general intangibles (including intellectual
property); (8) goods; (9) instruments; (10) inventory; (11) investment
property; (12) letter- of-credit rights and supporting obligations; and (13)
other personal property; and real estate; together with all books, records,
ledger cards, tiles, correspondence, computer programs, tapes, disks and
related data processing software that at any time evidence or contain
information relating to any of the property described above or are otherwise
necessary or helpful in the collection thereof or realization thereon; and
proceeds and products of all or any of the property described above (such
terms shall have the meanings ascribed in the Uniform Commercial Code as
then in effect in the State of Colorado; and collectively, all of the same, the
"Collateral") and includes any amounts now or hereafter held by Ultegra as
advance payments, deposits or retentions paid or remitted to Ultegra by or
on behalf of Client. This Agreement shall be deemed to constitute a "security
agreemen " under the terms of the Uniform Commercial Code in effect in the
State of Colorado. Client shall be the "debtor" and Ultegra shall be the
"secured party".

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 9 of 24

42.

43.

(b) in furtherance of the foregoing grant, Client hereby authorizes and,
until such time as the Obligations are paid in full, in cash, shall continue to
authorize Ultegra to (i) file one or more Hnancing or continuation statements,
and amendments thereto (or similar documents required by any laws of any
applicable jurisdiction), relating to all or any part of the Collateral, and/or (ii)
file a copy of this Agreement With the ultimate loan disbursement agent
and/or the accounts receivable disbursement agent for the contemplated
funding, which shall serve for all purposes as Client's authorization and
instruction to such agents to pay to Ultegra the amount of all Banking Fees
owed by Client to Ultegra and the amount of any costs, expenses, or advances
or other Obligations owed to Ultegra; in each such case, without the signature
of, or further authorization by, Client, and Client hereby specifically ratifies
all such actions previously taken by Ultegra. An invoice for such Banking
Fees, costs, expenses, and advances shall be delivered by Ultegra to Client
and the applicable disbursing agent within five (5) business days before the
scheduled closing. Payment of Banking Fees, costs, expenses, and advances
owed by Client to Ultegra shall be made by the trustee or disbursing agent at
the time of funding

Defendants agreed that the Loan would be released in two tranches.

Defendants requested the first tranche of the loan be increased to 8350,000.00 to

allow Defendants to pay closing costs.

44.

45.

46.

On December 24, 2018, Northway received the first tranche of the Loan.
On December 24, 2018, Ultegra requested payment of its fees of $66,000.00.

The $66,000.00 is comprised of: 812,500.00, the balance of the due diligence fee;

$35,000.00, the fee on the first tranche of the Loan; 815,000.00, the commitment fee; and

$3,500.00, the credit facility fee.

47.

Maranda, via text message, promised to pay Ultegra the $66,000.00 on or before

December 26, 20l8.

48.

On December 27, 2018, again requested payment

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 10 of 24

49. Maranda did not respond to Ultegra’s December 27, 2018, communication and no
one from Northway or Mining Power responded
50. On December 27, 2018, Ultegra emailed its invoice to Northway, Mining Power,
and Maranda
51. Neither Northway, Mining Power, nor Maranda responded to Ultegra’s December
27, 2018 invoice.
52. On December 28, 2018, through its counsel, Ultegra emailed Maranda and Svorai
and requested payment
53. Neither Maranda nor Svorai responded to Ultegra counsel’s email.
54. On January 2, 2018, Ultegra sent Northway, Maranda, and Svorai a Demand Letter
and requested immediate payment of all fees owed to Ultegra, including Ultegra’s
Minimum Banking Fee.
55. Maranda and Svorai did not respond

Fraud by Svorai and Maranda
56. In early December 2018, Defendants Maranda and Svorai came up with the scheme
to defraud existing and prospective creditors
57. At their respective offices in New York and Florida, Defendants Maranda and

Svorai decided to take loans from prospective creditors, pledge assets to secure those loans,
and then later, after the loans were made, transfer assets to third parties and into bit coin

accounts, in an effort to prevent or delay Ultegra, and other creditors, from reaching those

assets to repay the loan.

10

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 11 of 24

58. On December 13, 2018, consistent with this scheme, Defendants sought a Loan from
Ultegra.
5 9. Defendants, Svorai and Maranda, presented financials that gave the impression that
Northway and Mining Power were financially solvent
60. Defendants, Svorai and Maranda, also gave Ultegra the impression that Northway
and Mining Power had a thriving business
61. ln fact, Northway and Mining Power’s business was precarious
62. Under the foregoing false pretenses, Northway and Mining Power received the Loan
from Ultegra.
63. Ultegra suffered damages in an amount to be determined at trial.

Fraudulent Transfers
64. In early December 2018, Defendants Maranda and Svorai schemed to defraud
Ultegra and other creditors of Northway Mining
65. The plan, first conceived by Svorai and later implemented by Maranda, was to seek
loans from various lenders, pledge assets as securities for the loans, and then, once the
loans were received, shift assets to third parties, out of the reach of the various creditors
66. Ultegra did not know of Maranda and Svorai’s scheme before it made the Loan to
Northway and Mining Power.
67. On or about December 18, 2018, Maranda and Svorai executed the Loan
Agreement.
68. On December 24, 2018, Northway and Mining Power received the first tranche of

the Loan.

ll

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 12 of 24

69. Shortly thereafter, Maranda and Svorai, using Northway and Mining Power, began
transferring assets from bank accounts owned by Northway and Mining Power.

70. Specifically, in mid lanuary 2019, after learning of this suit, Maranda and Svorai,
acting through Northway and Mining Power, transferred 8600,000.00 from a bank account
M&T Bank to Teachers Federal. See Screensliot ofTransfer out ofM&TBarik, attached
as Exhibit 3.

71 . Neither Maranda nor Svorai disclosed he would transfer 8600,000.00 out of its bank
account at M&T Bank into Teachers Federal.

72. Neither Maranda nor Svorai had previously disclose to Ultegra an account at
Teachers Federal.

73. Maranda and Svorai transferred the $600,000.00 to hinder, delay, and deh‘aud
Ultegra from recovering hinds owed to it.

74. Maranda and Svorai transferred other funds that belonged to Northway and Mining
to third parties to avoid paying Ultegra.

75. In addition to monies, Maranda and Svorai also transferred equipment, tixtures, and
other properties to third parties to prevent Ultegra from seizing them

76. For example, between January 20, 2019, and February 4, 2019, Maranda and Svorai
caused Northway and Mining Power to move assets and equipment to third parties
including Mining Store, Proof Computing, Green Mountain, Teachers Federal, Motorcycle
Salvage, CoinBase, BitPay, Mindmap, and to themselves

77. Maranda and Svorai also transferred properties pledged as security for the Loan.

12

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 13 of 24

78. Certain entities and individuals to whom Maranda and Svorai transferred properties
willingly cooperated with Maranda and Svorai in receiving properties

79. For example, Maranda and Svorai told certain individuals including CoinBit,

Computer Proof`, and other named Def`endants about their scheme to defraud Ultegra
80. Maranda and Svorai also transferred funds into certain bit coin accounts to make it
difficult or impossible for Ultegra to reach those funds in satisfaction of the debt owed to
Ultegra.

The Corporate Vei'l Should be Pierced
81. At all relevant times, there was unity of ownership and interest between Maranda,
Svorai, Northway, and Mining Power.
82. At all relevant times, Maranda and Svorai controlled Northway and Mining Power.
83. At various times relevant to this lawsuit, Maranda, Svorai, Northway, and Mining
power each engaged in inappropriater transferring assets of value among themselves and
to other Defendants listed in this lawsuit
84. All meaningful assets ended up in the possession of Maranda, Svorai, the
Defendants named in this lawsuit, and entities not yet parties to this lawsuit
85. Northway and Mining Power have been used as mere instrumentalities for the
transaction of Maranda and Svorai’s own affairs and there is such unity of interest in
ownership that the separate personalities of the corporations and their owners no longer
exist.
86. The alter ego relationship is supported by, but not limited to, the following: (i) the

comingling of funds and assets and transfer of funds between corporate entities and the

13

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 14 of 24

owners themselves in the form of transfers from business bank accounts to personal bank
accounts; (ii) the use of Northway and Mining Power as a mere shell to perpetrate fraud on
creditors, including Ultegra; and (iii) the thinly capitalized nature of Northway and Mining
Power.

87. Justice requires recognizing the substance of the relationship over the form because
the corporate fiction distinguishing between Maranda and Svorai and Northway and
Mining Power is being used to perpetuate a naud or defeat a claim by Ultegra.

88. Upon information that forms a belief Maranda and Svorai have caused Northway
and Mining Power to transfer assets to Teachers Federal, CoinBase, BitPay, Proof
Computing, Mining Store, Green Mountain, Mindrnap, and the other named Defendants
and Defendants to be named

89. An equitable result is achieved by disregarding the corporate form and holding
Maranda and Svorai personally liable for Northway and Mining Power’ S breach of contract
because Northway and Mining Power have been drained of assets and, without piercing
the corporate veil, Ultegra will not be able to recoup damages and monies owed.

FIRST CAUSE OF ACTION
(Breaeh of Contract_Mining Power, Northway, and Michael Maranda)

 

90. Ultegra incorporates the previous allegations as if fully set forth in this paragraph
91 . On or about December 13, 201 8, Northway and Mining Power entered into the Loan

Agreernents for Ultegra to loan them $6.2 million dollars

14

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 15 of 24

92. Under the Loan Agreement, Defendants agreed to pay Ultegra its banking fees, its
due diligence fees, its attorney fees, and other fees and costs Ultegra incurred in making

the Loan.

93. Ultegra performed under the terms of the agreements in that Ultegra delivered the
first tranche of the Loan to Northway and Mining Power.

94. Defendants breached the Loan Agreements, even after multiple demands from
Ultegra.

95. Ultegra suffered damages because of Defendants’ breach.

96. Ultegra is entitled to damages in excess of $686,000.00, not including Ultegra’s
attorney fees and costs.

SECOND CAUSE OF ACTION
(Promissory Estoppel-~Northway, Mining Power, Maranda, and Svorai)

 

97. Ultegra incorporates previous allegations as if fully set forth in this paragraph

98. Defendants promised to pay Ultegra fees including due diligence fees, the Minimum
Banking Fees, and other fees and costs in exchange for Ultegra making the Loan.

99. Northway, Mining Power, Maranda, and Svorai should have reasonably expected
that their promises would induce action by Ultegra.

100. Northway, Mining Power, Maranda, and Svorai’s promises did induce action by
Ultegra in that Ultegra incurred Substantial costs in anticipation of the transaction

lOl. lustice requires that this Court enforce the promise.

102. Ultegra is entitled to damages to be proven at trial.

C

15

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 16 of 24

TH]RD CLAIM FOR RELIEF
(Alter Ego Liabi]ity-Defendants Maranda and Svorai)

 

l03. Ultegra incorporates the previous allegations as if fully set forth in this paragraph
104. Ultegra entered into the Loan Agreements with Northway and Mining Power.

105. Maranda and Svorai caused Northway and Mining Power to enter into the
transaction with Ultegra after the formed a scheme to take money from Ultegra without the
intent to repay the Loan.

106. Maranda and Svorai intentionally undercapitalized Northway and Mining Power.
107. Maranda and Svorai told certain upper management individuals they had
intentionally undercapitalized Northway and Mining Power and had moved assets out of
the reach of Ultegra to avoid paying Ultegra.

108. Maranda and Svorai caused Northway and Mining Power to enter into the Loan
Agreernents with Ultegra, and by Maranda “guaranteed” the Loan to deh'aud Ultegra
109. Maranda and Svorai are personally liable to Ultegra for damages, including

consequential damages, for engaging in a scheme to defraud Ultegra

FOURTH CLAIM FOR RELIEF
(Fraudulent Transfer_All Defendants)

 

l 10. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph
lll. Maranda and Svorai caused Northway and Mining Power to transfer monies,
properties, equipment and other items of value to themselves and to third parties.

l 12. Upon information that forms a belief, neither Northway nor Mining Power received
a benefit of reasonably equivalent value as a result of the transfers made by Maranda,

Svorai, Northway, and Mining Power.

16

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 17 of 24

ll3. Ultegra has been damaged by these transfer in an amount to be proven at trial

FIFTH CLAIM FOR RELIEF
(Civil Conspiracy~_All Defendants)

l 14. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph
l 15. Frorn early December 2018 to the present, Defendants, Maranda, Svorai, Northway,
and Mining Power arranged an unlawful scheme with the other named Defendants to
transfer assets to certain individuals and entities out of the reach of Ultegra, to avoid
repaying Ultegra the Loan and fees Ultegra incurred in making the Loan.

116. Among the manifestation of the unlawful plan and agreement were the following:
(i) Defendants moved assets to third parties to prevent or hinder Ultegra’s collection; (ii)
Defendants, Northway, Mining Power, and Maranda refused to pay fees owed to Ultegra;
and (iii) Defendants, Maranda and Maranda, drafted documents that would make their
transactions seem legitimate

ll7. The agreement Was furthered by one or more unlawful, overt acts intentionally
performed by the conspirators, including on January lS, 2019, and again on February 4,
2019, transferring certain assets out of the reach of Ultegra.

l ]8. As a result of Defendants’ actions, Ultegra was hanned in that Ultegra lost financial
revenue which hindered its ability to make loans to other clients. Speciflcally, Ultegra lost
out on a lucrative funding oppormm'ty because of Defendants actions.

ll9. Ultegra’ injuries have resulted in damages and losses, including, Without limitation:

lost profits, loss of business opportunities loss of contract rights, and damage to reputation

17

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 18 of 24

120. Ultegra suffered the above damages and injuries as a proximate result of
Defendants’ conspiracy and unlawful actions Further, Ultegra’s injuries and damages
were caused by acts of the conspirators who undertook to accomplish and complete the

unlawful purposes of their agreement

SIXTH CLAlM FOR RELIEF
(Aiding and Abetting Fraud_Maranda, Proof Computing, Green Mountain, BitPay,
CoinBase, Motorcycle Salvage)
121. Ultegra incorporates the preceding allegations as if iiilly set forth in this paragraph
122. As set forth herein, Defendants Maranda and Svorai, defrauded Ultegra.
123. Defendants Maranda, Proof Computing, CoinBase, BitPay, and Green Computing
knew of a plan by Svorai to defraud Ultegra and aided and abetted such fraud by presenting
inaccurate statements of Northway and Mining Power’s financial conditions and in
accepting assets from Svorai and Maranda.
l24. As a direct and proximate result of Defendants’ aiding and advancing fraud against
Ultegra, Ultegra suffered damages
125. Ultegra specifically suffered economic losses, lost profits, and lost business
opportunities
126. Defendants knew they were aiding and advancing a fraudulent scheme against
Ultegra.

SBVENTH CLAIM FOR RELIEF
(Fraud_Maranda and Svorai)

127. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph

18

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 19 of 24

128. During the negotiations for Ultegra to make the Loan to Northway and Mining
Power, Maranda and Svorai misrepresented the financial conditions of Northway and
Mining Power.

l29. Specifically, Maranda and Svorai represented that Northway and Mining Power
were solvent, that Northway and Mining Power had large contracts with third parties, that
Northway and Mining Power intended to remain in business, and that Northway and
Mining Power were adequately capitalized

130. At or near the time that Ultegra made the loan to Northway and Mining Power,
Maranda and Svorai knew that Northway and Mining Power would not repay the Loan,
that Northway and Mining Power would not pay the fees associated with the Loan, and that
Northway and Mining Power did not have the contracts with third parties that Maranda and
Svorai represented Northway and Mining Power had.

131. The foregoing facts were material

132. Ultegra justifiably relied on Maranda and Svorai’s representations regarding
Northway and Mining Power’s financial conditions

133. As a result of Maranda and Svorai’s concealment, Ultegra has been damaged in an

amount to be proven at tiial.
ElGI-ITH CLAIM FOR REL[EF
(interference Witb the Performance of a Contract_Ma:randa, Northway, Svorai, and
Mining Power, CoinBase, BitPay, Motorcycle Salvage)

134. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph

135. Northway and Mining Power executed the Loan Agreements with Ultegra.

136. The Loan Agreernents are legally binding contracts

19

 

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 20 of 24

137. Defendants Maranda and Svorai knew that Northway and Min`nig Power were

parties to the Loan Agreements.

138. Defendants intentionally and improperly interfered with the Loan Agreements
between Northway and Mining Power and Ultegra by inducing Northway and Mining
Power to breach the terms of the Loan Agreements, and by causing Northway and Mining
Power to divert funds that would be used to repay Ultegra and by transferring assets
pledged to secure the Loan.

139. On or about December 24, 2018, Northway and Mining Power breached the Loan
Agreernents

140. As a result of Northway and Mining Power’s breach of the Loan Agreements, which
breach was induced by Defendants, Ultegra has suffered economic losses, lost profits, loss

of business opportunities and other consequential damages to be proved at trial.

NINTH CLAIM FOR RELIEF
(lnjunctive Relief- Maranda, Northway, Svorai, and Mining Power)

141. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph
142. Colorado Revised Statute 38-8»108(1)(d)(1) allows this Court to grant injunctive

relief to prevent the further disposition of property by the debtor or transferee in accordance
with Rule 65 and other applicable rules

143. Ultegra’s Motion for lnjunctive Relief seeking that this Court bars all hiture transfer
of assets from Defendants Northway, Mining Power, Maranda, and Svorai to all third

parties is attached

20

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 21 of 24

TENTH CLAlM FOR RELIEF
(Conversion»-Maranda and Svorai)

144. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph

145. At all times relevant to this lawsuit, Ultegra was entitled to possession of funds,
equipment, and other assets in Northway and Mining Power’s possession and control
146- Between January 28, 2019 and February 4, 2019, Maranda and Svorai converted
funds, equipment, and assets belonging to Ultegra.

147. To date, neither Maranda nor Svorai have returned the funds, equipment, or assets
to Ultegra

148. As a result of this failure, Ultegra has suffered damages in the form of economic
losses, lost profits and other economic damages

ELEVENTH CLA[M FOR RELIEF
(Civil Theft Colo. Rev. Stat. 18-4-401(1)_Maranda and Svorai)

l49. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph
150. Defendants Maranda and Svorai exercised dominion and control over funds,
equipment and other assets that belonged to Ultegra.

151. Defendants, Maranda and Svorai, intend to permanently deprive Ultegra of the
funds, assets, and equipment

152. Ultegra has suffered damages as a result of Defendants Maranda and Svorai’S

actions

21

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 22 of 24

TWELFTH CLAIM FOR RELIEF
(Set Aside Fraudulent Transfers_All Defendants)

153. Ultegra incorporates the preceding allegations as if fully set forth in this paragraph
154. Between mid December 2018 to mid January 2019, Defendants Northway and
Mining Power were the owners of $600,000.00 and more in cash and various equipment
and assets

155. Between January 20, 2019, and February 4, 2019, Maranda and Svorai transferred
$600,000.00 from M&T to Federal Teachers to avoid repaying the Loan and the fees

15 6. Around that same time, as demonstrated on video recording, Defendants transferred
various assets and properties from its facilities to the facilities of third parties, including
Motorcycle Salvage, in and around upstate New York.

157. Ultegra is informed and believes, that the transfers were made with an actual intent
to hinder, delay, or defraud Ultegra in the collection of debts owed to it and damages it
incurred

158. Further, Maranda and Svorai made the transfers with the intention to render them,
Northway, and Mining Power “judgment-proof.”

159. Defendants, Maranda, Svorai, Northway, and Mining Power did not receive
reasonably equivalent value for the transfers they made to third parties

160. The transfer of certain funds into various bit coin accounts with CoinBase, BitPay,

and the other named Defendants were intended to make Northway and Mining Power’s

assets illiquid_

22

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 23 of 24

l6l. Because of these fraudulent transfers Ultegra has suffered damages in an amount

to be proven at trial.

Dated: F-ebruary 10, 2019
Denver, Colorado

/s/ T. Edward Williams, Esq.

Peyrot & Associates, PC

62 William Street, 8th Floor

Tel: 646-650-2785

Fax:646~650»5109

Ernail: Edward.williams@peyrotlaw.com

 

23

Case 1:19-cV-00035-RB.] Document 11 Filed 02/12/19 USDC Colorado Page 24 of 24

VERIFICATION

I, Muharrunad Howard, declare as follows:

1. l am an Officer of Ultegra Financial Partners andl am responsible for, among other
things, making and originating loans on behalf of Ultegra

2. l have reviewed the Complaint

3. Regarding the allegations on which Ultegra has personal knowledge, the l know or
believes them to be true.

4. Regarding the allegations of which Ultegra does not have personal knowledge, 1
believe them to be true based on specified infom:lat:ion1 documents or both

‘ . ,/
Date:February 8,2019. `%/L /Az_/\E{_/

Muhammad Howard

